DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of in the reply filed on March 29, 2021 is acknowledged.  Applicant has elected Group II and SEQ ID NO: 2 as the Wnt5a derivative.
Claims 21-24 have been newly added and read upon the elected invention.
Claims 16, 17 and 19 are withdrawn as being directed to non-elected species.
Claims 9-15, 18, and 20-24 are examined upon their merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 9, 10, 13-15, 23 and 24 are rejected under 35 U.S.C. 102 (a)(1) and (b)(as being anticipated by US Patent 9,278,119 B2 issued March 8, 2016; and under 35 U.S.C. 102(a)(2) as being anticipated by the related application: Andersson et al. US 2014/0206623, effectively filed on July 2, 2011 and published July 24, 2014.  The Patent is hereafter “the ‘119 Patent” and the corresponding section of the PG Pub is noted in brackets.
The ‘119 Patent teaches the use of peptide derivatives of Wnt5a to treat solid prostate tumors (see claim 1) .  While the reference does not explicitly state said tumors comprise “a population of tumor-propagating cells with stem-like characteristics (TPCs)”, as claimed, this is interpreted as an inherent feature of the solid tumor cells, especially since there are no method steps within the instant claims whereby TPCs are specifically identified.
The ‘119 Patent claims methods for treating prostate cancer comprising administering a Wnt5a peptide selected from the group consisting of SEQ ID NOs: 1 and 2-16 (see claim 6).  SEQ ID NO: 1 of the instant claims (MDGCEL) is identical to the hexapeptide of SEQ ID NO: 2 in  the Patent (MDGCEL; Table 1 of both references).  Thus, the patent teaches the peptide derivative of instant claim 9, the hexapeptide of claim 15, and the specific sequence of instant claim 18 for the treatment of a prostate tumor as recited in instant claim 10. Since the Patent teaches “increased Wnt5a and protein levels in PCa compared to benign tissue” (column 3 first full paragraph; [paragraph [0045]]), “knockdown of Wnt5a reduced the invasive properties” (column 3 first full paragraph; [paragraph [0047]]), and the working examples of the patent disclosure demonstrate inhibition of tumor cell migration (column 22, first full paragraph; [Figure 6]); then, the Patent discloses antagonist activity of the “formylated derivative” (column 4, line 24; [Table 4]).   Thus, the patent anticipates the functional characteristics recited in instant claim 13 (“antagonist”) and the formylated/synthetic peptide of instant claim 14.  Since the  claim 23.  Lastly, the reference teaches inhibition of migration and teaches assessing treated patients for “survival data”; thereby anticipating the intended results of instant claim 24 (column 3 first full paragraph; and column 10 first paragraph).
Thus, the method of the instant claims fails to distinguish over those of the Patent and claims 9, 10, 13-15, 23 and 24 are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenei et al., 2009 (reference R28 on the IDS filed 5/20/20) taken with Yu et al., 2007 (reference R70 on the IDS filed 5/20/20).  
Jenei et al. teach t-butylocycarbonyl Wnt5a comprising SEQ ID NO:1 of the instant claims (“Box5” of the reference) inhibits melanoma tumor metastasis.  While Jenei et al. teach inhibition of migration and invasion of melanoma solid tumors, which are known to metastasize to the brain, it does not specifically teach treating “a solid brain tumor” as required by instant  claims 11 and 12.  
The Yu et al. reference, however, demonstrates that it was known prior to filing that Wnt5a expression is higher in glioma brain tumors tissue, which teaches the tumors of claim 11, and downregulation of Wnt5a reduced proliferation and tumorigenicity in vivo (Figure 4).  The study further states that similarities between the self-renewal mechanisms of stem cells and cancer stem cells were well established in the art and refers to the “cancer stem cell model hypothesis” in which Wnt5a increases the proliferation of both stem cells and human glioblastoma, as recited by instant claim 12.
A person having ordinary skill in the art familiar with the cancer stem cell model hypothesis would at once recognize that the Box5 peptide, as taught by Jenei et al., could be used with a reasonable expectation of successfully treating glioma and glioblastoma multiforme with a reasonable expectation of success.  

Therefore, the invention of Claims 11 and 12, as a whole, is prima facie obvious in view of what was known in the art regarding the role of Wnt5a antagonism in tumorgenicity and metastasis of cancer stem cells which play a role in melanoma and glioma tumors.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-15, 18, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-32 of U.S. Patent No. 10,688,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to: “A method for treating a solid brain tumor comprising a population of tumor-propagating cells (TPCs) with stem-like characteristics in a subject, said method comprising administering to the subject a pharmaceutical composition comprising a therapeutic amount of a therapeutic agent and a pharmaceutically acceptable carrier, wherein the therapeutic agent is a t-butyloxycarbonyl peptide derivative of Wnt5a, selected from Peptide A (SEQ ID NO: 2), Peptide B (SEQ ID NO: 3), for a combination of Peptide A (SEQ ID NO: 2) and Peptide B (SEQ ID NO: 3), wherein the t-butyloxycarbonyl peptide derivative of Wnt5a is formulated per se or in salt form, and wherein the composition is administered orally, buccally, parenterally, intranasally, rectally, or topically” (claim 8); wherein the brain tumor is a glioma or gliobastoma multiforme .  
Thus the patent specifically teaches treatment of brain tumors comprising the elected SEQ ID NO:2 of instant claim 18 and also SEQ ID NO:3 of withdrawn claim 19.
Therefore the instant claims are not patentably distinct from the patented claims.

Conclusion
No claim is allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STACEY N MACFARLANE/Examiner, Art Unit 1649